DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Todd Blakely on September 1, 2021. The instant examiner’s amendment, in combination with the amendment filed by Applicant on June 11, 2021, places the claims in condition for allowance. The application has been amended as follows:
Claim 2:
Line 4: Please replace “the muzzle” with “a muzzle”
Line 9: Please replace “fluid” with “fluid, wherein the engine is at least one heat exchanger”
Line 10: Please replace “a useful form” with “thermal energy”
Line 11: Please replace “useful form” with “thermal”
Line 11: Please replace “an electrical” with “a thermoelectric”
Line 13: Please replace “useful form” with “thermal”
Line 13: Please replace “said electrical” with “said thermoelectric”
Claims 3-9 are hereby canceled
Claim 15, line 1: Please replace “claim 16” with “claim 14”
Claim 25:
Line 1: Please replace “claim 8” with “claim 2”
Line 2: Please replace “a useful form” to “thermal energy”
Claim 26:
Line 1: Please replace “electrical” with “thermoelectric”
Lines 1-2: Please replace “one or more” with “a plurality of”
Line 3: Please replace “useful form” with “thermal”
Line 3: Please replace “electrical” with “thermoelectric”
Line 4: Please replace “one or more” with “plurality of”
Claim 27: 
Line 1: Please replace “claim 23” with “claim 25”
Lines 1-2: Please replace “useful form” to “thermal”
Claim 30, line 1: Please replace “claim 18” with “claim 29”
Please add new claim 31 reading: “The generator apparatus of claim 1, wherein the at least one heat exchanger comprises at least one metal member disposed in the cavity perpendicular with the longitudinal axis and does not obstruct a linear path between the first and second apertures.”
Please add new claim 32 reading: “The generator apparatus of claim 11, wherein the at least one heat sink further comprises a metal member extending from inside of at least one of the at least one cavity to contact the second side of the first metal plate.”
Please add new claim 33 reading: “The method of claim 2, wherein the at least one heat exchanger is at least one heat sink, and conversion of the working fluid energy to a useful form comprises the at least one heat sink absorbing the kinetic energy of the gaseous discharge.”

Allowable Subject Matter
Claims 1, 2, and 10-33 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Guy (2018/0266784), Bybee (2016/0356567), Kapogianis et al. (2019/0003803), Smith (8686576), and Racho (7525203).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641